Order entered April 16, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00194-CV

                       IN RE SCOTT FRENKEL, Relator

            Original Proceeding from the 296th Judicial District Court
                              Collin County, Texas
                      Trial Court Cause No. 296-03470-2016

                                     ORDER
                    Before Justices Molberg, Reichek, and Smith

      Before the Court are relator’s (1) March 29, 2021 motion to seal the petition

for writ of mandamus; (2) March 29, 2021 motion to consider and seal the in

camera supplemental record, and (3) April 14, 2021 motion to seal the in camera

supplemental record. Relator states that the petition’s appendix and supplemental

record contain documents that were filed under seal in the trial court, and he asks

this Court to maintain the petition and supplemental record under seal. The trial

court’s March 1, 2021 sealing order, however, does not meet the requirements of

Rule 76a. See TEX. R. CIV. P. 76a (setting forth the requirements for sealing court

records).
      We will TEMPORARILY SEAL the petition for writ of mandamus and

supplemental record pending further order of this Court. The parties have

TWENTY DAYS from the date of this order to provide a proper Rule 76a order

from the trial court permitting the filing of the documents under seal and to

supplement the mandamus record with a copy of that order. Failure to do so will

result in the denial of the motion, unless, within that time frame, the parties submit

briefing establishing a valid legal basis on which we may maintain the documents

under seal without an order sealing the documents in the trial court.

      Also before the Court is relator’s March 31, 2021 second emergency motion

for temporary relief. Based on relator’s April 13, 2021 letter advising us that the

trial court has now granted his requested relief, we DENY the second emergency

motion as moot.


                                              /s/   AMANDA L. REICHEK
                                                    JUSTICE